IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 35 WM 2022
                                           :
                   Respondent              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
MICHAEL J. PENDLETON,                      :
                                           :
                   Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 30th day of November, 2022, the Application for an Immediate

Hearing and the Petition for King’s Bench or Extraordinary Jurisdiction are DENIED.